
	

113 HR 5636 IH: Cut REDTAPE Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5636
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Peters of California (for himself, Mrs. Napolitano, Mr. Vargas, Mr. Murphy of Florida, and Mr. Delaney) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to cut and reduce excess and duplicative tax assessments
			 and paperwork for entrepreneurs.
	
	
		1.Short titleThis Act may be cited as the Cut REDTAPE Act.
		2.Exemption of new small businesses from estimated income tax payments
			(a)IndividualsSection 6654 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
				
					(n)Special rule for new small businesses
						(1)In generalNo addition to tax shall be imposed under subsection (a) with respect to income from a new small
			 business.
						(2)Income from a new small businessFor purposes of paragraph (1), income from a new small business means, with respect to any
			 individual, income from a trade or business if the gross receipts of such
			 trade or business for the calendar year ending with or within the taxable
			 year of the individual do not exceed $1,000,000.
						(3)Limited applicationParagraph (1) shall not apply to income from a new small business for any taxable year beginning
			 after 2 years after the date on which the new small business is formed.
						(4)Controlled groups
							(A)In generalFor purposes of this subsection, all persons treated as a single employer under subsection (a) or
			 (b) of section 52 or subsection (m) or (o) of section 414 shall be treated
			 as a single trade or business.
							(B)Inclusion of foreign corporationsFor purposes of subparagraph (A), in applying subsections (a) and (b) of section 52 to this
			 section, section 1563 shall be applied without regard to subsection
			 (b)(2)(C) thereof..
			(b)CorporationsSection 6655 of the Internal Revenue Code of 1986 is amended by redesignating subsection (j) as
			 subsection (k) and by inserting after subsection (i) the following new
			 subsection:
				
					(j)Special rule for new small businesses
						(1)In generalNo addition to tax shall be imposed under subsection (a) with respect to income from a new small
			 business.
						(2)Income from a new small businessFor purposes of paragraph (1), income from a new small business means income from a trade or
			 business if the gross receipts of such trade or business for the taxable
			 year do not exceed $1,000,000.
						(3)Limited applicationParagraph (1) shall not apply to income from a new small business for any taxable year beginning
			 after 2 years after the date on which the new small business is
			 incorporated.
						(4)Controlled groups
							(A)In generalFor purposes of this subsection, all persons treated as a single employer under subsection (a) or
			 (b) of section 52 or subsection (m) or (o) of section 414 shall be treated
			 as a single trade or business.
							(B)Inclusion of foreign corporationsFor purposes of subparagraph (A), in applying subsections (a) and (b) of section 52 to this
			 section, section 1563 shall be applied without regard to subsection
			 (b)(2)(C) thereof..
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
